A warrant to Hugh Pugh for 200 acres of land, dated 20th August 1765, adjoining lands of William Allen, esq. James Eogan, and vacant land, including his improvement in Lower Smithfield township, was shewn in evidence on the part of the defendant. He then produced a survey for 253 acres of land in the same township, and adjoining the lands of William Allen and James Logan abovementioned, but said to be made in pursuance of a warrant to Pugh, dated 21st August 1765, the reading whereof was excepted to until the warrant of the 21st August should be produced! The defendant then shewed a certificate qf the surveyor general, that no warrant of the 21st August 1765 to Pugh could be found in his office.
By the court. The survey is good and legal evidence to be judged of by the jury. A presumption arises that it was made under the warrant of the 20th August, by the lines corresponding with the terms.of the warrant; and this is considerably strengthened, from the certificate that there is no warrant of the 21st August to be found. The mistake was probably made by the deputy surveyor, cúrrente calamo.
It was also ruled by the court, that a deed proved to be executed by several of the grantors, though not by them all, and not recorded, might be read in evidence, and that this had been frequently resolved before.
Verdict pro defdte.